Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed October 12, 2021 has been entered.  Claims 1-6 are pending in this application and examined herein.

  Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The claims are directed to a “process for recovering uranium”.  However, nothing recited in independent claim 1 or in any of the dependent claims states or implies that uranium is recovered in any manner.  Clarification is required as to what step(s) or action(s) are required to be carried out in the inventive method.
b) The claims recite numerous components that are undefined.  Specifically, in claim 1 “solution (B)” and “resin (B)”, in claim 2 “solution (X)”, in claim 3 “solution (S)”, in claim 4 “solution (S)”, in claim 5 “solution (D)” and “resin (C)”, and in claim 6 “solution (F)” and “precipitate (F)” are undefined.  Therefore the claims are indefinite.  The claims should be revised to indicate what substance(s) are present in the various components recited therein.
Prior Art of Interest
Various prior art of interest is cited on the attached PTO-892 form.  Further art of interest was previously cited on the PTO-892 form attached to the office action of July 22, 2021 and on the SB/08 form submitted by Applicant on October 16, 2019.  The examiner agrees that the previously applied Rezkallah (U.S. Patent 8,557,201), Gisch et al. (US 2013/0104700) and Pearson (GB 774371) references do not disclose use of a polymer resin comprising covalently bonded sulfonate groups as required by claim 1 as amended.  Seko et al. (U.S. Patent 4,049,769) and Burba (US 2011/0182786) are cited as they disclose methods of recovering uranium using a resin containing sulfonate groups; see, for instance, Seko col. 2, ll. 52-54 or Burba para. [0064].  

Allowable Subject Matter
None of the prior art of record, whether taken alone or in any combination, discloses or suggests recovering uranium by contacting an aqueous solution comprising sodium carbonate and/or bicarbonate with a polymeric cation exchange resin comprising covalently bonded sulfonate groups, a cationic moiety comprising uranium and a cationic moiety comprising iron, in a manner set forth in claim 1 as amended.  Thus, correction of the above-noted matters under 35 USC 112 should result in patentable claims.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 19, 2022